DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract of the disclosure is objected to because it contains the phrase, “an embodiment of the present disclosure” in lines 2-3 and “may” in line 3, which can be implied.  See MPEP § 608.01(b):
It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Appropriate correction is required.

Claim Objections
Claims 1-18 are objected to because of the following informality:  
Claim 1 recites, “the same antenna port and/or with the same spatial domain transmission filter” (lines 8-9). It is suggested to replace it with “a same antenna port and/or with a same spatial domain transmission filter” for clarity. Claims 17-18 are objected to at least based on a similar rational applied to claim 1.
Claim 2 recites, “wherein the specific range includes the same slot, consecutive slots, n (n is a natural number) symbols and n (n is the natural number) slots” (lines 2-4). It is suggested to replace it with “wherein the specific range includes a same slot, consecutive slots, n symbols, and n slots, wherein n is a natural number” for clarity. 
Claim 4 recites, “ time domain bundling” (line 3). It is suggested to replace it with “the time domain bundling” for clarity. Claim 7 is objected to at least based on a similar rational applied to claim 4.
Claim 15 recites, “wherein the same power control configuration” (line 1). It is 
suggested to replace it with “wherein a same power control configuration” for clarity. 
Claim 16 recites, “wherein whether the power control configuration ... follows a power control configuration for the SRS or a power control configuration for the uplink DMRS ....” (line 1). It is suggested to replace it with “wherein whether the power control configuration ... follows: a power control configuration for the SRS; or a power control configuration for the uplink DMRS ....” for clarity. 
Claims 2-16 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 recites, “one or more different SRS resources” (line 1). The term “one or more” covers a single SRS resource, thus it does not make sense that the single SRS resource is different. It is unclear what the single SRS resource is different from. For the sake of examination purpose only, it is interpreted as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-5, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377).

Regarding claim 1, Huang teaches, a method of transmitting an uplink signal in a wireless communication [FIG. 2; ¶0102-0114 and 0177-0183, a method transmitting SRS signal and DMRS signal in a wireless communication], the method performed by a terminal [FIG. 2; ¶0102-014 and 0117-0183, the method performed by a terminal] comprising: 
receiving configuration information related to a sounding reference signal (SRS) from a base station [FIG. 2; ¶0102-0114 and 0178, receiving configuration information of SRS resource configuration information from a base station (step 201)]; and 
transmitting the SRS to the base station in one or more SRS resources in an SRS resource set configured by the configuration information [FIG. 2; ¶0102-014 and 0179, sending an SRS signal to the base station on a configured SRS resource; note that a SRS resource is at least in a SRS resource set) (step 202)], 
wherein based on a bundling between the SRS and an uplink demodulation reference signal (DMRS) being indicated [FIG. 2; ¶0102-0105, 0171 and 0179-0180, based on spatial QCL between SRS resource and DMRS; note that the spatial QCL is indicated through uplink transmission indication], the SRS and the uplink DMRS are transmitted with the same spatial domain transmission filter [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same precoding matrix/beam].  
Although Huang teaches, “based on a bundling between the SRS and an uplink demodulation reference signal (DMRS) being indicated, the SRS and the uplink DMRS are transmitted with the same spatial domain transmission filter” as set forth above, Huang does not explicitly teach (see, emphasis), the time domain bundling between the SRS and an uplink DMRS.
However, Papasakellariou’377 teaches, the time domain bundling between the SRS and an uplink DMRS [FIGS. 6 and 18; ¶0119-0122 and 0194-0195, based on information where resources for SRS and DMRS are allocated in a slot (i.e., the SRS and the DMRS are bundled into a slot/time-domain), the SRS and the DMRS are transmitted].   	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang with the teachings of Papasakellariou’377 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 2, Huang in view of Papasakellariou’377 teaches, all the limitations of claim 1 as set forth above, and Papasakellariou’377 further teaches, wherein the SRS and the uplink DMRS are located in a specific range in a time domain [FIGS. 7 and 18; ¶0119-0122 and 0194-0195, the SRS and the DMRS are located in a slot (i.e., in a specific range in a time domain)], 
wherein the specific range includes the same slot, consecutive slots, n (n is a natural number) symbols and n (n is the natural number) slots [FIGS. 7 and 18; ¶0119-0122 and 0194-0195, the SRS and the DMRS are located in a slot ; note that the specific range includes the same slot].  

Regarding claim 3, Huang in view of Papasakellariou’377 teaches, all the limitations of claim 2 as set forth above, and Huang further teaches, a DMRS of the PUCCH[¶0172, the uplink data is the DMRS of the PUCCH] and Papasakellariou’377 further teaches, a DMRS of the PUCCH carrying channel state information (CSI) [¶0084, DMRS included in a PUCCH, see further ¶0090, which includes CSI report].  

Regarding claim 4, Huang in view of Papasakellariou’377 teaches, all the limitations of claim 3 and particularly, "the SRS" and “the uplink DMRS” as set forth above.
Although the embodiment of Papasakellariou’377 with respect to FIGS. 6 and 18 further teaches, wherein by indicating that the uplink DMRS and the SRS are located in the specific range in the time domain ..., time domain bundling between the SRS and the uplink DMRS is indicated [FIGS. 6 and 18; ¶0119-0122 and 0194-0195, resources for SRS and DMRS are allocated in a slot and the SRS and the DMRS are transmitted in the slot; note that (the UE) transmitting the SRS and the DMRS in the slot requires indicating (to the UE) that the resources of the SRS and the DMRS are allocated in the slot (i.e., specific range in the time domain and thus, the time domain bundling in the slot between the SRS and the DMRS can be indicated], the embodiment of Papasakellariou’377 with respect to FIGS. 6 and 18 does not explicitly teach (see, emphasis), indicating that uplink signal(s) is located in a specific range in the time domain by a PUCCH resource indication (PRI) field in the DCI.
	However, Papasakellariou’377 further teaches, indicating that uplink signal(s) is located in a specific range in the time domain by a PUCCH resource indication (PRI) field in the DCI [¶0081 and 0091, indicating a resource for PUCCH transmission (note that it is implied that the resource is related to a specific range in the time domain) by PUCCH resource filed in the DCI].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang in view of Papasakellariou’377 with respect to FIGS. 6 and 18 with the teachings of Papasakellariou’377 with respect to ¶0081 and 0091 since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 5, Huang in view of Papasakellariou’377 teaches, all the limitations of claim 3 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Huang further teaches, wherein a precoder and/or spatial relation information for transmission of the SRS is used for transmission of the uplink DMRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same spatial characteristics such as precoding matrix/beam].

Regarding claim 14, Huang in view of Papasakellariou’377 teaches, all the limitations of claim 1 and particularly, "the SRS resource set" as set forth above, and Huang further teaches, receiving downlink control information (DCI) triggering transmission of the SRS resource set [¶0059-0060, (the base station) transmits DCI through which the SRS resource configuration is transmitted; note that the SRS resource configuration includes at least one SRS resource set].  

Regarding claim 17, Huang teaches, a terminal of transmitting an uplink signal in a wireless communication [FIGS. 4-5 and 7; ¶0258-0262, terminal of transmitting an uplink signal in a wireless communication], the terminal including: 
one or more transceivers for transmitting and receiving a wireless signal [FIGS. 4-5 and 7; ¶0258-0262, transceiver 710 for transmitting and receiving a wireless signal]; 
and 
one or more processors controlling the one or more transceivers [FIGS. 4-5 and 7; ¶0258-0262, processor 700 controlling the transceiver 710].
Thus, claim 17 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 18, claim 18 is merely different from claim 1 in that it recites claimed features from the perspective of a base station, but recites similar features to claim 1 without adding further patentable feature. 
	Thus, claim 18 is rejected at least based on a similar rational applied to claim 1.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377) and further in view of Chen et al (US Publication No. 2021/0168006).

Regarding claim 6, although Huang in view of Papasakellariou’377 teaches, all the limitations of claim 2 and particularly, "the uplink DMRS" as set forth above, and Huang further teaches, wherein the uplink DMRS is a DMRS of a PUSCH (physical uplink shared channel) [¶0172, the uplink data is the DMRS of the PUSCH], Huang in view of Papasakellariou’377 does not explicitly teach (see, emphasis), PUSCH (physical uplink shared channel) scheduled by downlink control information (DCI).
	However, Chen teaches, PUSCH (physical uplink shared channel) scheduled by downlink control information (DCI) [¶0038 and 0070, PUSCH DMRS scheduled by the DCI].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang in view of Papasakellariou’377 with the teachings of Chen since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 8, Huang in view of Papasakellariou’377 and Chen teaches, all the limitations of claim 6 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Huang further teaches, wherein spatial relation information for transmission of the SRS is used for transmission of the uplink DMRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same spatial characteristics such as precoding matrix/beam].  

Regarding claim 9, Huang in view of Papasakellariou’377 and Chen teaches, all the limitations of claim 6 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Huang further teaches, wherein a precoder for transmission of the uplink DMRS is used for transmission of the SRS [FIG. 2; ¶0102-0105, 0171, 0179-0180 and 0198, the SRS and the DMRS are transmitted on the same spatial characteristics such as precoding matrix/beam].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377) and further in view of Chen et al (US Publication No. 2021/0168006) and further in view of Ersbo et al (US Publication No. 2022/0052832).

Regarding claim 7, although Huang in view of Papasakellariou’377 and Chen teaches, all the limitations of claim 6 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Papasakellariou’377 further teaches, wherein by indicating that the uplink DMRS and the SRS are located in the specific range in the time domain ..., time domain bundling between the SRS and the uplink DMRS is indicated [FIGS. 6 and 18; ¶0119-0122 and 0194-0195, resources for SRS and DMRS are allocated in a slot and the SRS and the DMRS are transmitted in the slot; note that (the UE) transmitting the SRS and the DMRS in the slot requires indicating (to the UE) that the resources of the SRS and the DMRS are allocated in the slot (i.e., specific range in the time domain and thus, the time domain bundling in the slot between the SRS and the DMRS can be indicated], Huang in view of Papasakellariou’377 and Chen does not explicitly teach (see, emphasis), indicating that uplink signal(s) is located in a specific range in the time domain by a scheduling offset indication of the PUSCH by the DCI.
	However, Ersbo teaches, indicating that uplink signal(s) is located in a specific range in the time domain by a scheduling offset indication of the PUSCH by the DCI [¶0031, indicating that UL data transmission is located in a subsequent UL slot by a scheduling offset to PUSCH in the DCI].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang in view of Papasakellariou’377 and Chen with the teachings of Ersbo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377) and further in view of Chen et al (US Publication No. 2021/0168006) and further in view of Wang et al (US Publication No. 2020/0367217).

Note that Wang claims priority of US Provisional Application No. 62/887,511 filed on 08/15/2019, thus Wang is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 05/19/2020. 

Regarding claim 10, although Huang in view of Papasakellariou’377 and Chen teaches, all the limitations of claim 6 as set forth above, Huang in view of Papasakellariou’377 and Chen does not explicitly teach (see, emphasis), wherein based on the SRS resource set being configured for a codebook, a number of antenna ports of the one or more SRS resources is configured the same as a number of ranks of the PUSCH. 
	However, Wang teaches, based on the SRS resource set being configured for a codebook, a number of antenna ports ... is configured the same as a number of ranks [FIG. 4; ¶0054-0059, based on UL codebook/SRS transmission, two layer transmissions (i.e., the number of ranks) using two antenna ports (i.e., the number of antenna ports)] (US Prov. App. No.: 62/887,511; see pages 3-4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang in view of Papasakellariou’377 and Chen with the teachings of Wang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377) and further in view of Chen et al (US Publication No. 2021/0168006) and further in view of Zhang et al (US Publication No. 2022/0224567).

Regarding claim 11, although Huang in view of Papasakellariou’377 and Chen teaches, “the one or more SRS resources in the SRS set” and “DMRS of a PUSCH” as set forth above, Huang in view of Papasakellariou’377 and Chen does not explicitly teach (see, emphasis), wherein based on the SRS resource set being configured for a non-codebook, a number of the one or more SRS resources in the SRS resource set is configured the same as a number of ranks.
	However, Zhang teaches, based on a SRS resource set being configured for a non-codebook, a number of one or more SRS resources in the SRS resource set is configured the same as a number of ranks [¶0020-0021, based on SRS resources configured for a non-codebook, precoders with different ranks are used in different SRS resources, and if the rank of precoder is large, e.g. 8 (or higher), the number of precoded SRS may be 8 (or higher); note that the number of SRSs is the same as the number of ranks].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang in view of Papasakellariou’377 and Chen with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

 Regarding claim 12, Huang in view of Papasakellariou’377, Chen and Zhang teaches, all the limitations of claim 11 and particularly, "the SRS resource set" and “the time domain bundling” as set forth above, and Huang further teaches, wherein one or more different SRS resources ... are transmitted per transmission occasion [¶0028, order information of SRS ports in the SRS resources (i.e., different SRS resources; note that order information of the SRS ports in the SRS resources implies different SRS ports or different SRS resources) and ¶0031, SRS signal sent by the terminal on the SRS resources; note that it is implied that the SRS resources are transmitted per at least one transmission occasion].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377) and further in view of Chen et al (US Publication No. 2021/0168006) and further in view of Guo et al (US Publication No. 2022/0200757).

Regarding claim 13, although Huang in view of Papasakellariou’377 and Chen teaches, all the limitations of claim 6 as set forth above, Huang in view of Papasakellariou’377 and Chen does not explicitly teach (see, emphasis), wherein based on the SRS resource set being configured for a non-codebook, the uplink DMRS is transmitted as many as a number of the one or more SRS resources.
	However, Guo teaches, based on the SRS resource set being configured for a non-codebook, the uplink DMRS is transmitted as many as a number of the one or more SRS resources [¶0031, for non-codebook-based transmission, mapping each indicated SRS resource to one DM-RS for the PUSCH transmission].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Huang in view of Papasakellariou’377 and Chen with the teachings of Guo since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US Publication No. 2020/0366429) in view of Papasakellariou’377 et al (US Publication No. 2017/0366377) and further in view of Papasakellariou’571 et al (US Publication No. 2013/0077571).

Regarding claim 15, although Huang in view of Papasakellariou’377 teaches, all the limitations of claim 1 and particularly, "the SRS" and “the uplink DMRS” as set forth above, and Papasakellariou’377 further teaches, wherein power control configuration of open loop and/or closed loop is configured for the SRS [¶0123, a power control configuration of an open-loop power control or a closed-loop power control is configured for the SRS transmission], Huang in view of Papasakellariou’377 does not explicitly teach (see, emphasis), the same power control configuration is configured for the SRS and another reference signal.
	However, Papasakellariou’571 teaches, the same power control configuration is configured for the SRS and another reference signal [¶0061, the same transmission power control (TPC) command is applicable to both SRS and DMRS transmissions].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SRS and the DMRS in the system of Huang in view of Papasakellariou’377 to be configured by the same power control configuration as taught by Papasakellariou’571 in order to support uplink coordinated multi-point transmission/reception (CoMP) [¶0061 of Papasakellariou’571].
	  
Regarding claim 16, Huang in view of Papasakellariou’377 and Papasakellariou’571 teaches, all the limitations of claim 15 as set forth above, and Papasakellariou’377 further teaches, whether the power control configuration of open loop and/or closed loop follows a power control configuration for the SRS ... is configured by the base station [¶0123, SRS transmission power according to a respective power control process that includes an open-loop power control (OLPC) based on parameters configured to a UE by a gNB/base station; note that the gNB configures the UE to follow the power control configuration for the SRS].  

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chen et al (US Publication No. 2019/0007854) [¶0072]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         
/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469